Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

1. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 1-15, 18, and 20-21, drawn to a pharmaceutical composition comprising a c-Met antibody drug conjugate and a succinate buffer or a citrate buffer. 
II. Claims 17 and 19, drawn to a method of treating and preventing a disease or condition associated with c-Met, comprising administering a therapeutically effective amount of the pharmaceutical composition comprising a c-Met antibody drug conjugate and a succinate buffer or a citrate buffer to a subject in need thereof, wherein the disease or condition is cancer. 
2. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons:
Invention Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature. 
 lack unity of invention because even though the inventions of these groups require the technical feature of a pharmaceutical composition comprising a c-Met antibody drug conjugate and a succinate buffer or a citrate buffer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN106456794A. CN106456794A teaches a pharmaceutical composition comprising a c-Met antibody drug conjugate and a succinate buffer or a citrate buffer (see Written Opinion of the ISA for details).
Accordingly, Groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Thus, unity of invention is lacking and restriction is appropriate.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (I). 

Information disclosure statement
3. The examiner requests that Information disclosure statement, including the documents cited in the Written Opinion of the ISA, be submitted.

Sequence Compliance
4. This application contains sequence disclosures that are encompassed by the definitions for amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because (i). a sequence listing has not been submitted; and (ii) the 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 2, 2021